On Rehearing.
PER CURIAM.
The petition for rehearing was granted, in that it was determined that further consideration should be given to our holding that plaintiff Luehrmann had accepted the provisions of the Refunding Act, and that, upon purchase of the bonds by the State and the acceptance of the proceeds of the *466sale, he lost his right to enforce his deficiency decree against the District. In the •original opinion,' we expressed the view that Luehrmann had the option to enforce his bonds against the District, or, if he elected, to refund them in accordance with the act. We concluded that he could not do both over the objection of the District. In that he had elected to refund his bonds, it was our view that he thereby became bound by the provisions of the Refunding Act.
It is earnestly contended, however, that because of certain statements in Luehrmann’s brief, we were misled in assuming that the District opposed the procedure adopted. The brief contains a reference to the procedure adopted in similar situations where bondholders refused to accept the terms' of the Refunding Act and the parties thereupon devised a plan to obtain for the District the benefit of the act without requiring the bondholder to release his claim against it. The brief continues (page 16):
“In such suits (not however in the case at bar) after numerous conferences between attorneys representing the plaintiffs, the districts and the members of the State Refunding Board, and the District Judge, the following plan was agreed upon: The defendant districts should file answers and motions to transfer the pending suits to equity. Decrees for the full face amount of the district bonds were entered against the districts. Instead of the road district bonds being cancelled, they were ordered by the Court delivered to • a ‘custodian/ such ‘custodian’ to surrender same to the State Refunding Board and receive in exchange therefor refunding bonds, and at stated intervals such refunding bonds to be tendered under the terms of the act to the State for redemption, the proceeds received, paid to the plaintiff and credited on the decree, an order then to be entered by the Court directing the commissioners of the defendant district to levy a tax to pay the balance due, if any, on the decree.
“The net result of such procedure being: The road districts and the landowners received the full benefit of the Refunding Act and at the same time the demands of the dissenting bondholder were met. In all cases except the case at bar, this procedure was adopted by agreement of parties, and in the case at bar, the lower court, over the protest of the defendant adopted such procedure.”
We did consider the effect of certain requested findings of fact and conclusions of law proffered by the District which seemed to be in harmony with the procedure adopted by the court, but plaintiffs’ own interpretation of the situation in stating that “the lower court over the protest of the defendant adopted such procedure,” seemed at least persuasive. Upon rehearing, plaintiff Luehrmann contends that this statement was “loosely used,” and the protest he .referred to was the objection of the District to any judgment being entered against it by reason of the defenses urged, and “the ‘protest’ made, and only made, subsequent to the time at which defendant had requested the court to take, and the court had taken, the action now forming the subject of this controversy.” He contends that the record, fairly considered, requires a finding thát the procedure adopted by the court was not only acquiesced in by the District, but expressly adopted by it; that any error was invited by the District; that no party can complain of an error procured or acquiesced in by him; and that, regardless of any error in the brief in characterizing the District’s position, the record must control.
The entire situation is' clarified by a memorandum of the trial court which was made part of the record by stipulation of the parties at the time arguments were heard on the rehearing, and which was not before us in the original record or briefs. This memorandum is dated January 20, 1939, and apparently was filed by the court before the findings were submitted. It reads: “The court has gone carefully and given ample consideration to the able briefs filed in this case, and is of the opinion that a judgment should be rendered for the amount of the bonds sued on here, and in order to save the landowners it is ordered that the bonds be delivered to the custodian of this court, who shall refund the same, sell the refunding bonds and .apply the proceeds thereof to the payment of the decree, and the Commissioners of the District shall levy a tax against the assessed benefits on the lands in the District for the satisfaction for the balance due on said judgment. You will therefore, prepare findings of fact, conclusions of law, and decree in accordance therewith.”
After hearing the evidence, the court had evidently determined that plaintiff Luehrmann had not lost his remedy against the District by reason of the refunding statutes, estoppel, laches, or novation, and *467that, therefore, the District was without any defense. It concluded that he was entitled to judgment against the District for the full amount of his bonds, with the right to levy against the assessment of benefits in the District and tax sufficient to discharge the judgment. In response to the request in the court’s memorandum that the parties prepare findings of fact and conclusions of law, the plaintiffs submitted, among others, the following findings of-fact:
“HI. Default was made by the defendant road improvement district in the payment of the interest on said bonds falling due on and subsequent to August 1, 1932, since which date no payments have been made upon said principal bonds or interest coupons. There is now due and unpaid as principal and interest on said bonds the sum of $14,584.82 as of January 16, 1939. The plaintiff, George E. W. Luehrmann, is the owner of said unpaid bonds and coupons and has this day exhibited the same in evidence in this action and the defendant road improvement district is indebted to plaintiff, George E. W. Luehrmann, on account of principal and interest, in the sum of $14,584.82, as of January 16, 1939.
“IV. The aforesaid bonds are valid and eligible under the provisions of Act 11 of the Second Extraordinary Session of the 49th General Assembly of Arkansas, approved February 12, 1934, for exchange for road district refunding bonds, Series A and Series B, the issuance of which in exchange for road improvement district bonds is authorized by the provisions of said Act, but the plaintiff, George E. W. Luehrmann, has refused and does refuse to exchange the said bonds for road district refunding bonds.”
And in response to the court’s request, the District prepared “Requested Additional, and Amendments to, Findings of Fact proposed by Plaintiff,” as recited above, as follows:
“III. By striking out the figures ‘$14,-584.82’ in line five of plaintiff’s Finding No. Ill, and inserting in its stead the figures ‘$13,789.50.’
“IV. By striking out the last sentence of plaintiff’s proposed Finding No. Ill and inserting in its stead the following: ‘The plaintiff, George E. W. Luehrmann, is the owner of said unpaid bonds and coupons and has this day delivered said bonds with all interest coupons attached to the Custodian of this court, who shall refund the same, sell the refunding bonds and coupons and apply the proceeds thereof to the payment of the decree, and the remainder of said sum, if not paid or refunded within a period of ninety days, then the Commissioners of said district shall levy a tax against the assessed benefits on the lands and railroads in the district for the satisfaction of said balance due on said judgment.’ ”
It will be observed that it was the District that insisted that the findings should contain a provision with reference to the refunding of the bonds and the application upon the judgment of the proceeds of the sale thereof, with the reservation that the balance of the judgment should be satisfied by the levy of a tax against the assessed benefits on the lands in the District. In requesting conclusions of law, the District prepared and submitted to the court the following:
“1. The plaintiff, George E. W. Luehrmann, is entitled to a decree against the defendant, Lake City, Nettleton and Bay Road Improvement District No. One of Craighead County, Arkansas, in the sum of $13,789.50, with 6% interest thereon from January 16, 1939, and in order to secure the full payment and satisfaction of said judgment, is entitled to foreclosure of the pledge of assessments of benefits levied upon each tract and • parcel of .land and railroad right-of-way in said District, and to an order requiring the commissioners'of said District, and the clerk and collector of Craighead County, and their successors in office to take such steps as may be necessary when ordered by the court to extend, levy and collect such tax against the assessment of benefits as may be necessary to pay the full amount of said judgment with interest thereon and all costs of collection less, however, any credits that may be placed on said judgment by reason of the sale or exchange of said bonds and interest coupons.
“2. It appearing that the bonds and coupons sued on herein are valid and eligible under the provisions of Act 11 of the Second Extraordinary Session of the 49th General Assembly of Arkansas, approved February 12, 1934, for exchange for State of Arkansas Road District Refunding Bonds, the court finds that in order that the taxpayers of the defendant road improvement district may obtain the greatest measure of assistance possible in the liquidation of the aforesaid indebtedness, said *468bonds should not be cancelled but should be delivered to the custodian of this court and by him tendered to the State Refunding Board in exchange for the State of Arkansas Road District refunding bonds applicable thereto and that said refunding bonds, when issued, should be placed and remain in possession of said custodian and order from time to time be tendered under the provisions of said Act for purchase and redemption by the State of Arkansas or by the custodian, sold on the open market for the largest amount obtainable and the proceeds of such purchase and redemption or sale should be applied upon and in reduction of the judgment hereinafter entered. The acceptance by the plaintiff of payments upon said judgment made with moneys derived from the purchase and redemption or sale of said State of Arkansas Road District refunding bonds and from the collection of interest thereon and the credit of the same upon said judgment, shall in no way prejudice the rights of the said plaintiff to have said judgment or any unpaid part thereof liquidated by the extension,levy and collection of such taxes as may be necessary therefor against the assessment of benefits in said District.
“3. That the custodian of this court should make application to the First National Bank of St. Louis for the funds now available at said Bank for paying all interest on sa'id Series A bonds and that said funds be applied to the liquidation of the judgment hereinafter rendered.”
The conclusion of law No. 2 above quoted requested by the District and the conclusion of law No. II adopted by the court are substantially the same, except for the amount of the judgment. The court’s conclusion of law No. II reads: “II. It appearing that the* bonds sued on herein are valid and eligible under the provisions of Act No. 11 of the 2nd Extraordinary Session of the 49th General Assembly of Arkansas, approved February 12, 1934, for exchange for State of Arkansas Road District Refunding Bonds, the court finds that in order that the taxpayers of the defendant road improvement district may obtain ■the greatest measure of assistance possible in the liquidation of the aforesaid indebtedness, said bonds should not be cancelled but should be committed to the custody of a custodian designated by the court and by it tendered to the State Refunding Board in exchange for the State of Arkansas Road District Refunding Bonds applicable thereto, and that said Refunding Bonds when issued should be placed and remain in possession of said custodian and should from time to time be tendered under the provisions of said Act for purchase and redemption by the State of Arkansas, or by the custodian sold on the open market, and the proceeds of such purchase and redemption or sale applied upon and in reduction of the -judgment hereinafter entered. The .acceptance by the plaintiff of payments upon said judgment made with moneys derived from the purchase and redemption or sale of said State of Arkansas Road District Refunding Bonds and from the collection of interest thereon and the credit of the same upon said judgment shall in no way prejudice the rights of the said pláintiff to have said judgment or any unpaid part thereof liquidated by the extension, levy and collection of such taxes as may be necessary therefor, against the assessment of benefits in said district.”
Paragraph VIII of the decree which was entered by the court likewise incorporates the District’s requested conclusion of law. This paragraph reads: “It is further ordered, adjudged and decreed that the acceptance by the plaintiff, George E. W. Luehrmann, of payments upon this decree made with moneys derived from the purchase and redemption or sale of said State of Arkansas -Road District Refunding Bonds and from the collection of interest thereon and the credit of same upon this decree shall in no way prejudice the right of said plaintiff to have this judgment or any unpaid part thereof liquidated by the extension, levy and collection of such taxes as may be necessary therefor against the assessment of benefits in said district nor shall the same constitute a satisfaction or release of the pledge of benefits given as security for the bonds sued upon herein until this decree, together with accruing interest thereon and the costs of this action, shall have been fully paid.”
It would appear that when the trial court expressed his views as to the defenses interposed by the District and suggested a way in which it could be relieved from the full onus of the judgment, the attorneys for the District seized upon the suggestion and adopted it. All parties evidently concluded that, under the circumstances, they should avail themselves of the refunding statute and give the District the benefit thereof, with the reservation, however, that “the acceptance by the plaintiff of pay*469ments upon said judgment made with moneys derived from the purchase and redemption or sale of said State of Arkansas Road District Refunding bonds, and from the collection of interest thereon and the credit of the same upon said judgment shall in no way prejudice the rights of the said plaintiff to have said judgment, or any unpaid part thereof, liquidated by the extension, levy and collection of such taxes as may be necessary therefor against the assessment of benefits in said District.”
That the District consented to and adopted the procedure suggested by the court and never intended to predicate any error thereon is substantiated by its failure to except or assign any error to the procedure which we found to be erroneous. Defendants’ assignment ,No. 9, strangely enough, assigns error because the court failed to adopt their requested finding No. IV, and assignments of error Nos. 11 and 12 predicate error upon the court’s failure to adopt their requested conclusions of law Nos. 1 and 2. We are presented, therefore, with the anomalous situation of error being urged on account of the court’s failure to adopt certain findings of fact and conclusions of law which were, in fact, substantially adopted by the court and which in detail outlined the procedure which defendants now contend to be erroneous. In the original assignments of error, no other exception was taken by the District to the procedure suggested and adopted by the court. After the refunding bonds were sold and the proceeds applied on the judgment, “Supplemental to Assignments to Error” were filed by the District. Error was further predicated in these supplemental assignments on the grounds that the report of the custodian reflected the sale of the refunding bonds at less than quoted price; that the sale was without notice; and that the court made its order without knowledge or appreciation that the custodian had made the sale! at a figure “grossly inadequate as compared with the prevailing market price.” There is an utter absence of any evidence to sustain any of these assertions. However, the only assignment of error which may even remotely have any reference to the procedure adopted with reference to the sale of refunding bonds and the application thereof upon the judgment is to be found in supplemental assignment No. 4, which reads: “That the said acts of the said custodian as approved by said order of the court filed herein May 26, 1939, are but the ratification and adoption of the State’s refunding plan previously recognized and participated in by plaintiff. That said plaintiff is therefore estopped from further action herein and must be held to have accepted the provisions of the acts and amendatory acts of the State of Arkansas in novation.”
But, in view of the entire record, we are constrained to find that this assignment is a mere reiteration of the defenses of novation and estoppel, and any other construction is entirely out of harmony and inconsistent with the prior assignments of error and requested findings. We do not find it necessary to consider plaintiffs’ contention that supplemental assignment No. 4 was not properly designated as a part of the record on appeal. It is conceded, however, that the District did not brief nor argue the point upon which the reversal is based.
While the record is confusing and unsatisfactory, a reconsideration thereof convinces us that we erred in reversing the judgment', and the original opinion must be modified accordingly. We are in accord that the District not only invited the adoption of the procedure directed to obtaining for the District the benefit of the refunding bonds, but never intended to, and did not, predicate any error thereon. It was content to obtain the benefits of the Refunding Act in order to lessen the burden of the landowners, and then endeavor to obtain relief from the deficiency judgment on this appeal solely on the grounds that Luehrmann had lost his remedy by reason of novation, estoppel and laches. It is elementary that no party can complain of an error procured or acquiesced in by him. The decree entered, in so far as the point upon which this court bases its ground for reversal is concerned, was a consent decree. No error can be predicated thereon.
Our order reversing the judgment with directions is vacated and set aside, and the judgment of the lower court must be in all things affirmed. It is so ordered.